DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-22 were originally pending in this application of which claims 21-22 were withdrawn from further consideration (Restriction) prior to the amendment dated 12/29/2021. Claims 1 and 12 are now amended. No claims added or cancelled. Hence, claims 1-22 are currently pending in the instant application of which claims 21-22 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments filed on 12/29/2021 with respect to claims 1 and 12 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Kennichi et al. (US-20080128001-A1) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over König et al. (DE102016211328A1) in view of Kennichi et al. (US-20080128001-A1)
Regarding claims 1-2, 6-7, 10-12, 15, 18 and 20, via Fig. 1, König et al. teaches a system (washing machine for laundry, spectrometer, control device, external server and/or external operating unit) [0115] for sensing and monitoring laundry in a water-bearing household appliance 1 [0134] with housing 12 to house laundry [0048] [0124], 
a spectrometer 21 located within the housing [0127] to capture spectral data of laundry items 22 in drum 3 (via radiation detector 7) [0131-0133], 
a microcomputer 6 could be local or on external server in turn connected to an external operating unit like a cellphone or tablet (remote device) [0115] [0133] and is configured to process the measured signal (captured spectral data) and produce evaluated measurement signal (response data),  
(wash parameter selection module located on the washing machine) based on  the evaluated measurement signal [0021d][0049] for the fabric with parameters including but not limited to wash temperature etc. [0071][0073],
 the control device 18 is also configured to select a textile type (load type) type from among a plurality of load types (cotton, silk, polyester, linen, acrylic or mixed fabrics) based upon the evaluated measurement signal [0051].
König et al. further teaches that the spectrometer arrangement may be different depending on the embodiment of the household appliance and depends inter alia on the type and structure of the water-conducting household appliance [0094].
However, König et al. does not explicitly teach a sump and that the spectrometer is disposed within a sump of the housing and configured to capture spectral data for the one or more fluids within a sump of the washing machine.
In the analogous art of washing control apparatus and methods, Kennichi et al. a dish washing machine that comprises a machine body 10 (housing) (Fig.1), a sump 42 located in the housing, turbidity sensor 44 (spectrometer) mounted in the sump 42 [0034-0035] that senses light emitted from the light emitting part 44 a, transmitted through the wash water used to wash the dishes, and received by the light receiving part 44 b using the photo coupler to detect the turbidity of the wash water used to wash the dishes [0050][0062].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing apparatus of König to include a sump equipped with turbidity sensor, as taught by 
Regarding claims 8-9 and 19, the combination of König and Kennichi teaches the washing apparatus detailed above. While König et al. further teaches that water-bearing household appliance could be a dishwasher [0089], as detailed previously, Kennichi teaches a dish washing machine with turbidity sensor 44 positioned within the sump 42 to monitor the contaminant level (debris) in wash water [0034]. 
König does not explicitly teach that configuring the one or more parameters of the wash cycle includes configuring at least one of the one or more parameters based upon debris within the sensed fluid.
Kennichi et al. further teaches selecting a washing course in a dishwasher based on turbidity/contaminants of the wash water (claims 1-3) [0034].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the operation of washing apparatus of König with that of Kennichi (i.e. course selection based on contaminant level) in order to achieve the predictable result of efficient operation of the dishwasher.
Claims 3-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over König et al. (DE102016211328A1) in view of Kennichi et al. (US-20080128001-A1) and further in view of in view of Eiselt et al.  (WO2019081014A1).
Regarding claims 3-5 and 16-17, the combination of König and Kennichi teaches the washing apparatus detailed above.  König et al. teaches the washing apparatus to be a laundry washing machine 1 [0048] as detailed above. The combination of König and Kennichi does not explicitly teach that the spectrometer is configured to capture a spectral signature of the sensed fluid, configuring the one or more 
In the analogous art of washing machine and operation methods, Eiselt et al. teaches a washing machine 11 where water from the sump 24 is circulated to a drawer 50 via pipe 34 (pg. 8 para 1, pg. 13 para 1, Fig. 1) and analyzed using a sensor means (76, 80) positioned with in the drawer (Fig.2) (abstract, pg. 3 para 3), where the sensor means could be a spectrometer (pg. 6 para 3) and a sensor controller analyzes and processes sensor data (i.e. captures spectral signature of water in the sump) (pg. 4 para 4); Eiselt et al. further teaches that the sensor means (71,76,80) in the drawer 50 is capable of determining the content of contamination (debris) or a degree of water hardness (pg. 16 para 1) and choosing a wash/rinse cycle based on water hardness (mineral content) (pg. 11 para 2). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing apparatus of König and Kennichi  with the spectrometer sensor of Eiselt et al. so as to use the spectrometer to determine debris and/or water hardness of the sump water and schedule wash cycles based on the analyzed data (pg. 14 para 4, pg. 15 para 1) with the benefit of efficient operation of the washing machine based on water quality information (pg. 10 para 7, Eiselt).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over König et al. (DE102016211328A1) in view of Kennichi et al.  (US-20080128001-A1) and further in view of Pourziaei et al. (DE102017219806A1).
Regarding claims 13-14, the combination of König and Kennichi teaches the washing apparatus detailed above. König et al. as detailed above teaches that the remote device can be an external server/ external operating unit like a cellphone or a tablet/PC [0115]. 
The combination of  König and Kennichi does not explicitly teach that remote device is a remote cloud service that includes a database of possible spectral signatures and the remote cloud service determines, based on comparison with the database of possible spectral signatures and the captured 
In the analogous art of spot detection in laundry via IR spectrometer, Pourziaei et al. teaches a washing machine 15, IR spectrometer 3, a control unit 20, connected to an external cloud server 28 (remote cloud service) [0031] [0036] where a data (database) [0032] of IR spectra of various fabrics [0035] and chemical components of stains is stored and an appropriate anti-stain program is initiated [0031] [pg. 5 para 8, 10, 11, 15].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the data processing pathway of König and Kennichi by including an external server that is cloud -based and exchanging data with the cloud server as taught by Pourziaei et al. with the benefit of simple, reliable and faster information exchange and convenient connection and control of the laundry treatment appliance with minimum user interaction [pg. 5, para 19-20, Pourziaei]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711